Order denying appellant’s application, under section 1171-b of the Civil Practice Act, for an order directing the entry of judgment for arrears of alimony, and for an allowance of counsel fees in connection with said application, reversed on the facts, with $10 costs and disbursements, and the motion to enter judgment granted, with $10 costs. The motion for counsel fees on the application is remitted to Special Term for reconsideration. The amount of the arrears is not in dispute; nor is it claimed that the obligation has been paid or discharged. Under the facts, the motion should have been granted in the exercise of discretion. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.